Per Curiam.

On appeal, appellant submits “evidence” that he did in fact file the motion in question in the court of common pleas on April 30, 1991. Similarly, appellee submits “evidence” that the motion was denied on May 14, 1991, and argues that the mandamus action is now moot.
In Miner v. Witt (1910), 82 Ohio St. 237, 92 N.E. 21, we allowed facts outside the record to show that a case had become moot. Accordingly, we find that the cause is moot, and on that basis we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.